         Case 3:20-cv-00851-AC          Document 135        Filed 12/17/20     Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                         PORTLAND DIVISION




BARBARA SMITH, and GARY SMITH,

               Plaintiffs,
       V.                                                                    No. 3:20-cv-00851-AC

ETHICON, INC., and JOHNSON &                                               OPINION AND ORDER
JOHNSON,

               Defendants.


MOSMAN,J.,

       On October 13, 2020, Magistrate Judge John V. Acosta issued an Opinion and Order

[ECF 128] granting in part and denying in part Defendants' Motion to Enforce MDL Order [ECF

116]. Plaintiffs Barbara and Gary Smith filed objections [ECF 129]. Upon review, I agree with

Judge Acosta and DENY Plaintiffs' Objections [ECF 129].

                                          DISCUSSION

       A magistrate judge in a civil action is permitted "to hear and determine any pretrial

matter pending before the court, except a motion for injunctive relief, for judgment on the

pleadings, for summary judgment, ... to dismiss or to permit maintenance of a class action, to

dismiss for failure to state a claim upon which relief can be granted, and to involuntarily dismiss

an action." 28 U.S.C. § 636(b)(l)(A); see also Fed. R. Civ. P. 72(a) ("When a pretrial matter not

dispositive of a party's claim or defense is referred to a magistrate judge to hear and decide, the

1 - OPINION AND ORDER
        Case 3:20-cv-00851-AC           Document 135      Filed 12/17/20      Page 2 of 2




magistrate judge must promptly conduct, the required proceedings and, when appropriate, issue a

written order stating the decision."); LR 72-1. When a magistrate judge decides a matter under §

636(b)(l)(A), a district judge may reconsider the magistrate's order if the order is "clearly

erroneous or contrary to law." 28 U.S.C. § 636(b)(l)(A). Similarly, under Rule 72(a), "[t]he

district judge in the case must consider timely objections and modify or set aside any part of the

order that is clearly erroneous or is contrary to law."

       Upon review, I agree with Judge Acosta's Opinion and Order [ECF 128] and I ADOPT it

as my own opinion. Defendants' Motion to Enforce MDL Order [ECF 116] is GRANTED IN

PART and DENIED IN PART. Plaintiffs' Objections [ECF 129] are DENIED.

       IT IS SO ORDERED.

       DATED this _ _ day of December, 2020.




                                                             MICHAEL W. MOSMAN
                                                             United States District Judge




2 - OPINION AND ORDER
